DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-14, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DKPA 2016 70952 filed on 11/30/2016 and PCT/DK2017/050398 on 11/29/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 and 05/29/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Abstract
The abstract of the disclosure is objected to because of non-standard format. The “abstract” is submitted as “WIPO page” which is not the standard format which can be used for this purpose. Applicant need to submit abstract in regular format.


Claim Objection
Claim 1, 4 ,5 ,9,10,11,13 are  objected for following minor informalities 
Claim 1: “wherein the load frame comprises an outer frame to which the at least one actuator is connected and a profiled insert held within the outer frame” 
Claim 4: “wherein the at least one actuator comprises a pair of linear actuators arranged to apply a couple to the outer frame.”
Claim 5: “The test apparatus according to claim 1 further comprising a support frame to which the at least one actuator is mounted”
Claim 9: “wherein the at least one actuator comprises a pair of linear actuators arranged to apply a couple to the load frame.”  
Claim 10: “twisting the wind turbine blade about its longitudinal axis at the testing position using the at least one actuator and the load frame.”  
Claim 11: “The method of claim 10, wherein the load frame comprises an outer frame to which the at least one actuator is connected”
Claim 13: “wherein the step of connecting at least one actuator to the load frame comprises providing a support frame to which the at least one actuator is mounted and connecting the load frame to the support frame via the at least one actuator.”  
The bolded “the” need to be deleted to correct the error. Appropriate correction is needed.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8 -10, 12 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cotrell et al. (US 20110041617 A1), (hereinafter Cotrell).
Regarding Claim 8 Cotrell teaches 
A test apparatus for torsional testing of a wind turbine blade, comprising: 
a test stand ( Abstract , line 3, Fig 11, element 1112)  for rigidly supporting ( Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”) a root end of the wind turbine blade ( Para[0089], line 1-3, “The blade support assembly 1110 further includes a restoring spring assembly or element 1120 to facilitate pivotal mounting of the base or root 1104 of the blade 1102 in the test system 1100”)  ; 
[AltContent: textbox (Figure 11- Prior art Cotrell)]
    PNG
    media_image1.png
    863
    1355
    media_image1.png
    Greyscale

a load frame for mounting (Para [0037], line 20-21, “base/mounting structure of the support 110”. Para[0091], line 1-3, “blade mounting face or plate 1130”) on the wind turbine blade at a testing position along the length of the wind turbine blade (Para[0036], line 7-13, “The system 100 includes a test stand or blade support 110 for retaining a test article such as blade 104 in a cantilevered arrangement (i.e. testing position) with the base or root end 106 of the blade 104 rigidly or semi-rigidly affixed to the blade support 110 and the blade 104 extending outward with its tip end 108 being unrestrained along its length or along the longitudinal axis. In a similar fashion referenced to Fig 11 and Para[0088],line 7-11, “The test stand 1112 may take a conventional blade test stand form such as including one or more large concrete blocks or structures to provide ballast to support cantilevered mounting (i.e. testing position)  of a wind turbine blade 1102”. According to Para[0091], line 17-20, “As shown, the spring element 1124 may have an elongate body with a longitudinal axis that generally coincides with a longitudinal axis of the blade 1102”); and 
at least one actuator connected between a fixed mounting point (Fig 11, element 1144, Para [0095], line 16-21, line 13-16, “The actuators 1142.1144. 1146 may be attached to the vertical face or side 1116 of the test stand 1112 and extend outward to abut the inner side (i.e. connected to fixed mounting plate) of the mounting plate 1130”) and the load frame for twisting the wind turbine blade about its longitudinal axis via the load frame (Para [0036], line 24-26, “The system is well suited for testing blades with large sensitivities to transverse displacements or rotations such as bend-twist coupled blades”. Also according to Para [0037], line 7-13, “actuators 124 may be provided to excite the blade support 110 (i.e. load frame) to excite the base 106 of the blade 104 in a first direction, e.g., in the flap wise direction (e.g., transverse or orthogonal to a plane extending generally between the leading and trailing edge of the blade 104 and containing the longitudinal blade axis 109 or out of plane”. With reference to Fig 11,according to Para[0087] , line 9-15, “The system 1100 includes a blade support or blade support assembly 1110 (i.e. load frame) and an excitation input assembly 1140, which may be adapted as described above for the other test systems to excite the base 1104 of blade to provide dual-axis or multi-axis excitation (i.e. twisting in longitudinal direction) or testing to the blade (e.g., to provide excitation in the flap wise, edgewise, and torsional directions or degrees of freedom)), 

    PNG
    media_image2.png
    910
    1267
    media_image2.png
    Greyscale

Fig 1 – Prior art Cortell
wherein the test stand (Fig 12, element 1110, Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”), load frame (Fig 12, element 1130, Para[0091], line 1-3, “blade mounting face or plate 1130”) and at least one actuator ( Fig 12, element 1244, Para[0097], line 1-2) are arranged such that, in use, the wind turbine blade (Fig 12, element 1102,) to be tested is rigidly supported by the test stand (Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”) with the longitudinal axis of the blade substantially horizontal and the edgewise axis of the blade substantially vertical ( Para[0097], line 1-6, line 14-22. Also Fig 1, element 109(longitudinal axis), 117(edgewise axis) and 115(flap wise axis) and Para 

    PNG
    media_image3.png
    908
    1143
    media_image3.png
    Greyscale

Fig 12 and 13- Prior art Cortrell
Regarding Claim 9 Cotrell teaches 
The test apparatus according to claim 8, wherein the at least one actuator comprises a pair (Para[0035], line 7-11, “Generally, the oscillating systems may include one or more actuators or other devices for imparting forcing functions in one, two, or more degrees of freedom or directions in a controlled manner (e.g., at the edge and/or flap resonant frequencies of the test system)”) of linear actuators (Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”) arranged to apply a couple to the outer frame (Para[0097],line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130 (I.e. frame) .
Regarding Claim 10 Cotrell teaches 
A method of torsional testing a wind turbine blade, the method comprising: 
rigidly supporting ( Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”) a root end of the wind turbine blade ( Para[0089], line 1-3, “The blade support assembly 1110 further includes a restoring spring assembly or element 1120 to facilitate pivotal mounting of the base or root 1104 of the blade 1102 in the test system 1100”) in a test stand ( Abstract , line 3, Fig 11, element 1112) such that the longitudinal direction of the blade(Para[0013],line 17-22, )  is substantially horizontal (Para[0012],line 19-23, “second directions (with the second direction typically differing from the first such as when the first direction provides horizontal or edgewise excitation of a blade while the second direction provides vertical or flap wise excitation of a blade) and the edgewise direction of the blade is substantially vertical (Para[0012],line 19-23, “second directions (with the second direction typically differing from the first such as when the first direction provides horizontal or edgewise excitation of a blade while the second direction provides vertical or flap wise excitation of a blade);
 mounting a load frame on the wind turbine blade (Para [0037], line 20-21, “base/mounting structure of the support 110”. Para[0091], line 1-3, “blade mounting face or plate 1130”)  at a testing position along the length of the wind turbine blade (Para[0036], line 7-13, “The system 100 includes a test stand or blade support 110 for retaining a test article such as blade 104 in a the blade support 110 and the blade 104 extending outward with its tip end 108 being unrestrained along its length or along the longitudinal axis”); 
connecting at least one actuator between a fixed mounting point and the load frame (Para [0013], line 16-21, “The blade mounting plate may include an inner side proximate to or facing the test stand (e.g., extending transverse to a longitudinal axis of the primary' spring element), and the excitation input assembly may include one or more actuators mounted to the test stand and coupled (i.e. Connected between) to the inner side of the blade mounting plate (i.e. mounting point)”. Also Para[0033], line 12-17, “abutting contact”); and 
twisting the wind turbine blade about its longitudinal axis at the testing position using the at least one actuator and the load frame (Para[0036], line 24-26, “The system is well suited for testing blades with large sensitivities to transverse displacements or rotations such as bend-twist coupled blades”. Also according to Para [0037], line 7-13, “actuators 124 may be provided to excite the blade support 110 (i.e. load frame) to excite the base 106 of the blade 104 in a first direction, e.g., in the flap wise direction (e.g., transverse or orthogonal to a plane extending generally between the leading and trailing edge of the blade 104 and containing the longitudinal blade axis 109 or out of plane”). 



    PNG
    media_image2.png
    910
    1267
    media_image2.png
    Greyscale

Fig 1 – Prior art Cortell

Regarding Claim 12 Cotrell teaches 
The method of claim 10 , wherein the step of connecting at least one actuator to the load frame is carried out by connecting a pair ( Fig 11, element 1142,1144 and 1146 .Para[0035], line 7-11, “Generally, the oscillating systems may include one or more actuators or other devices for imparting forcing functions in one, two, or more degrees of freedom or directions in a controlled manner (e.g., at the edge and/or flap resonant frequencies of the test system)”. Fig 11 also showing multiple actuators) of linear actuators (Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”) of linear actuators to the load frame (Para [0037], line 20-21, “base/mounting structure of the and the step of twisting the wind turbine blade about its longitudinal axis is carried out by applying a couple (Para [0034], line 15-20, “there may be other components such as twist-coupling phenomena (e.g., torsional movements of the blade) due to concurrent excitation forces in differing directions”. According to Para [0036], line 7-13, “The system 100 includes a test stand or blade support 110 for retaining a test article such as blade 104 in a cantilevered arrangement with the base or root end 106 of the blade 104 rigidly or semi-rigidly affixed to the blade support 110 and the blade 104 extending outward with its tip end 108 being unrestrained along its length or along the longitudinal axis”,) with the pair of linear actuators (Fig 11, element 1142,1144 and 1146 .Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”). 
 
    PNG
    media_image3.png
    908
    1143
    media_image3.png
    Greyscale


Regarding Claim 13 Cotrell teaches 
The method of claim 10 wherein the step of connecting at least one actuator to the load frame (Fig 11, element 1140, 1142, 1146- actuator, element 1130-load frame) comprises providing a support frame ( Fig 11, element 1140- support frame ) to which the at least one actuator is mounted and connecting (Fig 11 is showing the mounting and connection as follows)  the load frame to the support frame (Para [0087], line 9-15, “The system 1100 includes a blade support or blade support assembly 1110 and an excitation input assembly 1140 (i.e. support frame)”) via the at least one actuator (Para [0094], line 10-15, “As shown, the excitation input assembly 1140 (i.e. support frame) includes a plurality of actuators 1142. 1144, 1146 (with a fourth hidden from view behind the spring element 1124.)

    PNG
    media_image4.png
    869
    1432
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 4-7 and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over  Cotrell et al. (US 20110041617 A1), (hereinafter Cotrell) in view of  Baker et al  ( US 20130061683 A1) (hereinafter Baker) 
Regarding Claim 1 Cotrell teaches 
a test apparatus for torsional testing of a wind turbine blade, comprising:
a test stand ( Abstract , line 3, Fig 11, element 1112)  for rigidly supporting ( Para [0088], line 1-7 , “In contrast to the prior systems, the system 1100 uses a rigid or fixed test stand 1112 that does not pivot but is instead mounted to or supported at a base or lower end 1114 by the platform 1108”) a root end of the wind turbine blade ( Para[0089], line 1-3, “The blade support assembly 1110 further includes a restoring spring assembly or element 1120 to facilitate pivotal mounting of the base or root 1104 of the blade 1102 in the test system 1100”)  ; 
[AltContent: textbox (Figure 11- Prior art Cotrell)]
    PNG
    media_image1.png
    863
    1355
    media_image1.png
    Greyscale

a load frame for mounting (Para [0037], line 20-21, “base/mounting structure of the support 110”. Para[0091], line 1-3, “blade mounting face or plate 1130”) on the wind turbine blade at a testing position along the length of the wind turbine blade (Para[0036], line 7-13, “The system 100 includes a test stand or blade support 110 for retaining a test article such as blade 104 in a cantilevered arrangement (i.e. testing position) with the base or root end 106 of the blade 104 rigidly or semi-rigidly affixed to the blade support 110 and the blade 104 extending outward with its tip end 108 being unrestrained along its length or along the longitudinal axis. In a , “The test stand 1112 may take a conventional blade test stand form such as including one or more large concrete blocks or structures to provide ballast to support cantilevered mounting (i.e. testing position)  of a wind turbine blade 1102”. According to Para[0091], line 17-20, “As shown, the spring element 1124 may have an elongate body with a longitudinal axis that generally coincides with a longitudinal axis of the blade 1102”); and 
at least one actuator connected between a fixed mounting point (Fig 11, element 1144, Para [0095], line 16-21, line 13-16, “The actuators 1142.1144. 1146 may be attached to the vertical face or side 1116 of the test stand 1112 and extend outward to abut the inner side (i.e. connected to fixed mounting plate) of the mounting plate 1130”) and the load frame for twisting the wind turbine blade about its longitudinal axis via the load frame (Para [0036], line 24-26, “The system is well suited for testing blades with large sensitivities to transverse displacements or rotations such as bend-twist coupled blades”. Also according to Para [0037], line 7-13, “actuators 124 may be provided to excite the blade support 110 (i.e. load frame) to excite the base 106 of the blade 104 in a first direction, e.g., in the flap wise direction (e.g., transverse or orthogonal to a plane extending generally between the leading and trailing edge of the blade 104 and containing the longitudinal blade axis 109 or out of plane”. With reference to Fig 11,according to Para[0087] , line 9-15, “The system 1100 includes a blade support or blade support assembly 1110 (i.e. load frame) and an excitation input assembly 1140, which may be adapted as described above for the other test systems to excite the base 1104 of blade to provide dual-axis or multi-axis excitation , 


    PNG
    media_image2.png
    910
    1267
    media_image2.png
    Greyscale

Fig 1 – Prior art Cortell
wherein the load frame (Para[0091], line 1-3, “blade mounting face or plate 1130”) comprises an outer frame (Para[0091], line 1-9, “second or outer side 1134”) to which the at least one actuator (Para[0097], line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130”) is connected and 
Cotrell is silent with regards to 
a profiled insert held within the outer frame, the profiled insert defining a profiled aperture substantially corresponding to the profile of the wind turbine blade at the testing position such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade.  
Baker teaches 
a profiled insert held within the outer frame, the profiled insert (Fig 6D and 7A, element 136, Para [0029], line 3-4, “surrounding a web 136. The web 136 can include an aperture 133”)defining a profiled aperture  substantially corresponding to the profile of the wind turbine blade at the testing position ( Fig 6D and 7A, element 133, Para [0029], line 4-6, “The web 136 can include an aperture 133 which is sized to receive the wind turbine blade 181 (i.e. profiled to turbine blade)”) such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade (Fig 6D, shows the web (i.e. profiled insert) 136 encloses and in direct contact with wind turbine blade  181).  

    PNG
    media_image5.png
    779
    1339
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    847
    997
    media_image6.png
    Greyscale

Fig 6D and 7 A – Prior art Baker
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a profiled insert held within the outer frame, the profiled insert defining a profiled aperture substantially corresponding to the profile of the wind turbine blade at the testing position such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade as taught by Baker  in view of Cotrell for the purpose of describing a structure which can effectively hold the blade. Therefore, this technique would enhance the maneuvering of turbine blade in effective manner.
Regarding Claim 4 the combination of Cotrell and Baker teaches 
The test apparatus according to claim 1 
Cortell further teaches 
wherein the at least one actuator comprises a pair (Fig 11, element 1142, 1144 and 1146 .Para[0035], line 7-11, “Generally, the oscillating systems may include one or more actuators or other devices for imparting forcing functions in one, two, or more degrees of freedom or directions in a controlled manner (e.g., at the edge and/or flap resonant frequencies of the test system)”) of linear actuators (Para [0035], line 3-6, “In other words, the term “actuator" is intended to include nearly any device that may be used to provide displacement at a particular frequency or rate such as a hydraulic or other linear or rotary actuator”) arranged to apply a couple to the outer frame (Para[0097],line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130 (I.e. frame) .

    PNG
    media_image1.png
    863
    1355
    media_image1.png
    Greyscale

Regarding Claim 5 the combination of Cotrell and Baker teaches 
The test apparatus according to claim 1 
Cortell further teaches
further comprising a support frame (Fig 11, element 1140, Para [0087], line 9-15, “The system 1100 includes a blade support or blade support assembly 1110 and an excitation input assembly 1140 (i.e. support frame)”) to which the at least one actuator is mounted (Para [0013], line 19-21, “the excitation input assembly may include one or more actuators mounted to the test stand”. Fig 11 shows actuator 1142, 1146, 1144 are connected to assembly 1140) the support frame being adjustably moveable relative to the test stand in the direction of the length of the wind turbine blade (Para [0094], line 10-15, “As shown, the excitation input assembly 1140 (i.e. support frame) includes a plurality of actuators 1142. 1144, 1146 (with a fourth hidden from view behind the spring element 1124) that may be operated in a cyclic manner (i.e. adjustably movable) as discussed above by a control system (such as system 130) to provide multi-axis texting or in some cases, dual axis testing”. According to Fig 11, the excitation assembly is attached to test stand 1112. So any movement will be relative to test stand 1112. According to Para [0037], line 7-13, “For example, one or more oscillating actuators 124 may be provided to excite the blade support 110 to excite the base 106 of the blade 104 in a first direction, e.g. in the flap wise direction (e.g., transverse or orthogonal to a plane extending generally between the leading and trailing edge of the blade 104 and containing the longitudinal blade axis 109 or out of plane).  

    PNG
    media_image1.png
    863
    1355
    media_image1.png
    Greyscale

Regarding Claim 6 the combination of Cotrell and Baker teaches 
the test apparatus according to claim 5,
Cotrell further teaches 
 wherein the support frame (Fig 2, element 213) comprises a counterweight arranged to bear at least a portion of the weight of the load frame (Fig 2 –element 213, 211 and 222 and 3, Para [0049], line 7-10, “weights (although counterweights may be used in some cases to counterbalance the weight of the blade 204 to reduce loads at the follower carriage 310 such as by mounting or attaching on face 213 of the structure 211”).  
Cotrell does not explicitly teaches this “counterweight” for the embodiment of Fig 11.
However it is obvious to combine the teaching of additional counterweight as explained in Fig 2-4 to a similar embodiment of Fig 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the support frame comprises a counterweight arranged to bear at least a portion of the weight of the load frame as taught by Cotrell in Fig 2-4 in a similar embodiment of Fig 11  for the purpose reducing the weight in follower carriage .Therefore, this technique would enhance the balancing of the large sized blade with additional weight to support 

Regarding Claim 7 the combination of Cotrell and Baker teaches 
A system for torsional testing of a wind turbine blade, the system comprising a test apparatus according to claim 1 
Cotrell further teaches 
a wind turbine blade to be tested, wherein a root end of the wind turbine blade ( Para[0089], line 1-3, “The blade support assembly 1110 further includes a restoring spring assembly or element 1120 to facilitate pivotal mounting of the base or root 1104 of the blade 1102 ( i.e. a wind turbine blade to be tested ) in the test system 1100 (i.e. test apparatus”) is supported by the test stand ( Abstract , line 3, Fig 11, element 1112) of the test apparatus such that the longitudinal axis of the blade is substantially horizontal and the edgewise axis of the blade is substantially vertical (Fig 1, longitudinal axis is 109 and in horizontal condition . Whereas other axis 115 is vertical).  

Regarding Claim 11 Cotrell teaches 
The method of claim 10 wherein the load frame (Para[0091], line 1-3, “blade mounting face or plate 1130”) comprises an outer frame (Para[0091], line 1-9, “second or outer side 1134”) to which the at least one actuator (Para[0097], line 15-20, “The actuators 1146 are shown to be mounted to the side 1116 of the test stand, but. in other embodiments (not shown), the actuators may be mounted to the test platform or ground 1108 or another support structure and apply input forces as shown to the inner side of the plate 1130 and/or to the outer side of the plate 1130”) is connected and 
Cotrell is silent with regards to 
a profiled insert held within the outer frame, the profiled insert defining a profiled aperture substantially corresponding to the profile of the wind turbine blade at the testing position such that the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade
Baker teaches 
 a profiled insert held within the outer frame, the profiled insert (Fig 6D and 7A, element 136, Para [0029], line 3-4, “surrounding a web 136. The web 136 can include an aperture 133”)defining a profiled aperture  substantially corresponding to the profile of the wind turbine blade at the testing position ( Fig 6D and 7A, element 133, Para [0029], line 4-6, “The web 136 can include an aperture 133 which is sized to receive the wind turbine blade 181 (i.e. profiled to turbine blade)”) such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade (Fig 6D, shows the web (i.e. profiled insert) 136 encloses and in direct contact with wind turbine blade  181).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a profiled insert held within the outer frame, the profiled insert defining a profiled aperture substantially corresponding to the profile of the wind turbine blade at the testing position such that, in use, the profiled insert substantially encloses and is in direct contact with the outer surface of substantially the entire profile of the wind turbine blade as taught by Baker  in view of Cotrell for the purpose of describing a structure which can effectively hold the blade .Therefore, this technique would enhance the maneuvering of turbine blade in effective manner .

Claims 14 is   rejected under 35 U.S.C. 103 as being unpatentable over  Cotrell et al. (US 20110041617 A1), (hereinafter Cotrell)  in view of Lee et al. ( US 20160018284 A1)(hereinafter Lee)
Regarding Claim 14 Cotrell teaches the method of claim 10 
Cortell is silent with regards to 
wherein the step of mounting a load frame on the wind turbine blade is carried out by sliding the load frame along the length of the blade from a tip end of the blade to the testing position.
Lee teaches installation of the resonance generating apparatus which is basically a load frame along the length of the blade (Fig 6, Para [0082], “FIG. 6 is a perspective view of the resonance generating apparatus E for a blade’s fatigue testing in installed state, according to the present invention. As illustrated in FIG. 6, the resonance generating apparatus E is connected to an external surface of the subject of fatigue testing (i.e., a blade B) to generate resonance, in which the blade B is tightened to a fixed state while being passed through interior of the resonance generating apparatus E.”).
Lee does not explicitly teaches sliding the load frame. However it is obvious for an ordinary skill of art to understand by looking at the Fig 6 and Para [0082]-[0083] that the sliding is happening in length wise direction of and tip side of blade B to install the frame E so that it can hold the blade in balanced manner

    PNG
    media_image7.png
    884
    1216
    media_image7.png
    Greyscale

Fig 6-Prior art Lee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the step of mounting a load frame on the wind turbine blade is carried out by sliding the load frame along the length of the blade from a tip end of the blade to the testing position as taught by Lee in view of Cotrell for the purpose of describing installing process of the load frame .Therefore, this technique would enhance a proper installation of the load frame for the blade holds.



Allowable subject matter 
Claim 2 and 3 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Below is the examiner’s explanation:

Regarding Claim 2 the closest prior art of record , Cotrell and Baker teaches 
The test apparatus according to claim 1,
The combination does not explicitly teach
wherein the profiled insert is formed from a material having a compressive strength of from about 0.3 MPa to about 10 MPa
Karlheinz et al. (TW201910593A) teaches wherein the profiled insert is formed from a material having a compressive strength (Page 2, line 11-12, “offshore wind turbine”, Page 3, Para 13, line 3, “Wherein the insert has higher tensile and /or compressive strength than casting compound”).
However this prior art teaches a “higher” value of “compressive strength” and not necessary a range as claimed in claim 3 
The prior art alone or in combination fails to anticipate or render obvious
wherein the profiled insert is formed from a material having a compressive strength of from about 0.3 MPa to about 10 MPa in combination with the rest of the claim limitations as claimed and defined by applicant. (Non-teaching part in bold).

Regarding Claim 3 the closest prior art of record , Cotrell and Baker teaches 
The test apparatus according to claim 1,
Baker further teaches wherein the profiled insert (Fig 6D and 7A, element 136, Para [0029], line 3-4, “surrounding a web 136 (i.e. profiled insert). The web 136 can include an aperture 133”) comprises a hole (Para [0030], line 22-24, Fig 7A, element 135) which intersects with an end of the profiled aperture (Fig 7A shows intersect of hole 135 and aperture 133).
However the prior art alone or in combination fails to anticipate or render obvious
The test apparatus according to claim 1, wherein the profiled insert comprises a stress reduction hole which intersects with an end of the profiled aperture corresponding to an edge of the wind turbine blade, the stress reduction hole having a radius of curvature which is greater than the radius of curvature of the edge of the wind turbine blade in combination with the rest of the claim limitations as claimed and defined by applicant. (Non-teaching part in bold)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862